Citation Nr: 0018199	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $10,957.77.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The record reflects that the appellant served on active duty 
in the United States Army from November 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 decision of the Committee 
on Waivers and Compromises (the Committee) of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).
FINDINGS OF FACT

1.  In May 1987, the appellant obtained a loan in the amount 
of $25,750.00 which was guaranteed, in part, by VA, for the 
purchase of a house located in Texarkana, Texas.

2.  The appellant defaulted on his mortgage obligation in 
February 1996, and this default was never cured.  In April 
1996, the holder reported that the appellant had been 
unavailable to discuss the reasons for the default and/or 
alternatives to foreclosure.

3.  VA sent notice of the impending foreclosure to the 
appellant's last known address by letter dated in July 1996.  
This letter was returned by the Post Office as undeliverable 
with no forwarding address left by the appellant.

4.  The property was sold at a foreclosure sale in August 
1996.  VA paid a claim owed to the holder under the terms of 
its loan guaranty obligation and a debt in the principal 
amount of $10,957.77 was charged to the appellant as a result.

5.  The appellant's failure to make payments on the VA-
guaranteed loan, coupled with the lack of good faith effort 
on his part to avoid foreclosure including, his vacating the 
property without notice soon after the default and his 
failure to respond to attempts at contact by both VA and the 
holder with regard to efforts to avoid foreclosure, are 
representative of deceptive dealing with the intent to seek 
an unfair advantage, with knowledge of the likely 
consequences.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a loan guaranteed by VA.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.964 (1999).

2.  The appellant's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The pertinent facts in this case may be briefly stated.  In 
May 1987, the appellant financed the purchase of a house in 
Texarkana, Texas.  The amount of the loan was $25,750.00, 
secured by Deed of Trust and Deed of Trust Note dated May 20, 
1987.  The record reflects that he defaulted on this loan in 
February 1996.  This default was never cured.  VA was 
apprised of his default in April 1996.  The holder at that 
time also recommended immediate foreclosure because they had 
been unable to secure arrangements to bring the account 
current due to inability to contact the appellant.  
Foreclosure documents in the file reflect that the property 
was left in an abandoned state; a foreclosure appraisal 
conducted in July 1996 disclosed that it required repairs at 
substantial cost to bring to salable condition.  No contact 
was ever established between the appellant and the holder 
during the pendency of the foreclosure.  VA attempted to 
contact him as well, but his whereabouts remained unknown 
until July 1996 when VA received a copy of a credit report 
with his current address (in March 1996, VA at its own 
initiative requested the credit report because efforts to 
locate the appellant to that point had proved futile).  The 
appellant had moved to another town and had an unpublished 
telephone number.  Subsequently, the appellant and VA spoke 
by telephone at which time he indicated that financial 
hardship caused by marital discord and his wife's addiction 
to cocaine led to his default in February 1996.  He explained 
that he was initially unaware of the default because she paid 
all the bills, but that by the time he found out, it was too 
late to save the house.  In his substantive appeal, the 
appellant claimed that he left the subject property in 
February 1996 because "foreclosure was started and I had to 
move".

Additional VA loan servicing documents in the file do not 
reflect that the appellant ever contacted the holder himself 
to discuss alternatives to foreclosure or repayment options.  
As indicated above, he apparently vacated the house due to 
the marital discord without actually contacting the holder.  
Moreover, it is not shown by the evidence on file that he 
made any payments to cure the default or market the property 
for sale.  He also failed to respond to the VA's letter of 
July 1996 that informed him of the impending  foreclosure 
action and advised him to contact the holder so as to make 
arrangements to reinstate the loan.  This letter was sent to 
his last known address of record - the property address - but 
was returned by the United States Postal Service as 
undeliverable because the property was vacant.  No forwarding 
address was listed.

Thereafter, the property was sold at a foreclosure sale in 
August 1996, and the mortgage holder was paid a claim under 
VA's loan guaranty obligation.  In June 1997, the appellant 
was found to be responsible for the amount of the loan 
guaranty ($10,957.77), and collection efforts were initiated.  
See Advice Regarding Indebtedness of Obligors on Guaranteed 
or Insured Loans, VA Form 26-1833 (June 3, 1997).

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against the 
standard of equity and good conscience.  38 U.S.C.A. 
§ 5302(b).  However, in determining whether a waiver of loan 
guaranty indebtedness may be granted, the Board must first 
address the issue of whether fraud, misrepresentation, or bad 
faith exists, any indication of which precludes consideration 
of waiver of recovery of the debt.  38 C.F.R. § 1.965(b).  It 
should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302(c).

Bad faith, according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2).

It is the opinion of the Board that the appellant's 
delinquency in timely maintaining his payments on the VA-
guaranteed loan coupled with his actions taken in response to 
his default are deemed to be representative of a willful 
intention to seek an unfair advantage (i.e., engaged in 
deceptive dealing), with knowledge of the likely 
consequences.  As alluded to above, the evidence of record 
discloses that following his default in February 1996, the 
appellant simply vacated the property and failed to respond 
to either the holder's or VA's efforts to contact him 
regarding the circumstances of his default or to discuss 
alternatives to foreclosure.  He moved to another town, had 
an unpublished telephone number and did not contact the VA or 
the note holder.  In addition, there is no evidence to show 
that he attempted to sell the property so as to avoid a 
foreclosure.  He has since informed VA in connection with 
this appeal that he defaulted on the loan due to being 
financially over-obligated on account of his ex-wife's drug 
habit, which included paying for medical bills for treatment 
purposes.  However, and notwithstanding these unfortunate set 
of circumstances, as the consequences of this behavior were 
directly within his own personal control and prerogative, the 
reason for the default cannot be related to an event or 
incident outside of his control.  In this regard, his 
contentions to the contrary are not supported by the evidence 
in this case.  His arguments relating to what actions his 
wife should have taken to assume responsibility on the loan 
and the extent of his own knowledge of her activities are 
irrelevant to the disposition of this appeal.  As an obligor 
on the Deed of Trust and Note, he remained liable on the VA-
guaranteed loan notwithstanding the fact that his ex-wife may 
have had direct control over their financial assets and 
accounts, to include the mortgage payment.  Thus, as there is 
no evidence that he transferred this interest to his wife or 
another party prior to the default, he remained liable on the 
loan.  Furthermore, his failure to contact VA or the note 
holder in a timely manner to explore ways to avoid or 
mitigate the loss shows a willful disregard of his 
obligation.  In fact, he moved to another town and had an 
unpublished number despite acknowledging that he knew of the 
default and the pendency of foreclosure.  

The Board certainly sympathizes with his statements on appeal 
regarding how he wanted to keep the property and never 
intended to abandon it but for his ex-wife's transgressions, 
but these arguments add little to the merit of his waiver 
claim in light of his decision to vacate the property without 
ever trying to contact the holder or VA and in light of his 
inaction with regard to trying to stave off foreclosure by 
putting the house up for sale or lease or doing anything 
constructively to deal with the impending foreclosure as a 
result of the February 1996 default.  On the basis of these 
findings, the Board concludes that the totality of his 
conduct taken in connection with this loan indicates that he 
engaged in deceptive dealing.  His deceptive dealing is shown 
by the fact that he abandoned the property without notice and 
failed to report the circumstances of his default to either 
the holder or VA upon default or during the pendency of the 
foreclosure action.

His deceptive dealing is also shown by the fact that he could 
not or would not get his financial affairs in order so as to 
avoid a default due to a personal situation (marital discord) 
that was directly within his control.  These facts negate any 
personal mitigating factors claimed on appeal and therefore, 
will not serve to form a basis to absolve his bad faith 
demonstrated in this case.  His conduct in this regard is 
deemed by the Board to have been foreseeable given the course 
of events that occurred over the life of the loan.  Such ill-
advised actions directly resulted in foreclosure and a 
substantial loss to the United States Government.

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c).


ORDER

Waiver of recovery of the loan guaranty indebtedness is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

